Title: To George Washington from James Welch, 9 December 1797
From: Welch, James
To: Washington, George



Sir,
[9 December 1797]

I am Satisfyed to lease your Lands Agreeable to Your proposition in part that is I am Willing to comply with your first proposition I’ll give You $5000 for the first year the lease to commence in Ja[nuar]y 1st 1798 & $8000 for the 2nd Year—$11143 After that Yearly for the Term of 30 Years at the Expiration of which time I will pay You Annually $22286 untill the Expiration of 99 Years with the previledge of purchasing Out in 7 years after the Commencement of the lease, the purchase Money to be paid in the following Manner $50000 to be paid in the Year 1800 on the 1 st of Ja[nuar]y d[itt]o Annually for 3 years which Will amount to the Money You ask. I am sir your Excellency’s Obt St

James Welch


N.B. any part of the Money paid as purchase Money on failure of the payment of the whole shall answer as payment for the lease agreeable to the proposals herein Mentioned the rent to decrease agreeable to the payment further I wish to remark that I think from 50 to 300 acres will be best siz’d lots to lay of[f] & that as may best sut the leaser orchards agreeable to the Size of the lots

as is common throughout the Inhabited part of the Countrey & Comfortable Country Houses to be Erected thereon & left in good order at the End of the Lease.

